DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 16 December 2021.
Claims 25-44 have been previously added.
Claims 1-24 have been previously canceled.
Claims 29 & 39 have been canceled.
Claims 25, 27, 35, 37 have been amended.
Claims 25-28, 30-38 & 40-44 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 & 11, filed16 December 2021, with respect to the rejection(s) of claim(s) 25-44 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adiseshann US 2010/0185544 A1 in view of Wong US 8,825,532 B1.
With respect the 35 U.S.C. 101 rejection applicant argues, “Applicant respectfully traverses the rejections and submits that the as-amended claims are not directed to an abstract idea and at least integrate their subject matter into a patent-eligible practical application. As an initial matter, the Office does not articulate the purported abstract idea and only identifies a class of ideas. Identifying the abstract idea is necessary to afford Applicant the ability to rebut the Office’s contentions, and to identify what could be “significantly more” under the Step 2B analysis… The amended claims recite additional subject matter further removing them from any purported abstract idea or fundamental practice. Claim 25, for example, recites “generating an electronic purchase number that is usable as a payment card number for paying: [a] payee; in a single transaction, with an amount equal to [a] transaction amount [that is received in a first set of data elements from a payor].” The generation of this limited electronic purchase number, using specific inputs and providing a specific result, is not a fundamental economic practice. The § 101 rejections should accordingly be withdrawn.”
The Examiner respectfully disagrees. The additional language of “generating an electronic purchase number that is usable as a payment card number for paying: [a] payee; in a single transaction, with an amount equal to [a] transaction amount [that is received in a first set of data elements from a payor]” as described in your arguments merely adds to the abstract idea.  In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification; and if the claim itself reflects the improvement in technology. Applicant' s claims lacks a technical explanation as to how to implement the invention as described in the specification. In other words, the technical explanation as to the generation of the electronic purchase number that reflects the improvement in technology is missing form applicant’s claims. Merely generating a purchase number unique to a transaction amount without any expressed improvement to the technology falls under a fundamental economic practice.  For these reasons applicant' s arguments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-28, 30-38 & 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of authorizing a payment without significantly more. 
The claim(s) recite(s) receiving a first set of data elements from a payer, including a transaction amount; receiving a second set of data elements from a payee; authenticating the payee by determining that the first set of data elements and the second set of data elements are associated with a transaction between the payer and payee; in response to the authenticating, generating an electronic purchase number that is usable as a payment card number for paying, the payee, in a single transaction, with an amount equal to the transaction amount; sending, the electronic purchase number to the payee. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the abstract idea via a network are recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 35 is rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 26-28, 30-34 and 36-44 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 25-28, 33, 35-37, 39, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann US 2010/0185544 A1 in view of Wong US 8,825,532 B1.

Claim 25 & 35
Adiseshann discloses:
a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the steps of receiving a first set of data elements from a payer, including a transaction amount (para. 0045 & 0046); 
receiving a second set of data elements from a payee (para. 0045 & 0046); 
authenticating the payee by determining that the first set of data elements and the second set of data elements are associated with a transaction between the payer and payee; in response to the authenticating (para. 0046 & 0047), 
Adiseshann does not disclose the following, however Wong does:
in response to authenticating, generating an electronic purchase number that is usable as a payment card number for paying: the payee, in a single transaction, with an amount equal to the transaction amount (column 5, lines 48-62: Before performing the payment, the user needs to access the instant messaging server of the international payment and settlement center (1) by means of the payment program of the cell phone (4) so as to send a transaction request message including such information as the password and the upper limit of the amount of payment to the international payment and settlement center (1), then the international payment and settlement center (1) generates an one-off unique payment code according to the amount of payment after verifying the correctness of the password and the upper limit of amount of payment and returns it to the user's cell phone (4), so that the user can make a payment that does not exceed said amount of payment on the POS machine (3) using said payment code by means of the payment program.)
sending, via a network, the electronic purchase number to the payee (column 5, lines 48-62: Before performing the payment, the user needs to access the instant messaging server of the international payment and settlement center (1) by means of the payment program of the cell phone (4) so as to send a transaction request message including such information as the password and the upper limit of the amount of payment to the international payment and settlement center (1), then the international payment and settlement center (1) generates an one-off unique payment code according to the amount of payment after verifying the correctness of the password and the upper limit of amount of payment and returns it to the user's cell phone (4), so that the user can make a payment that does not exceed said amount of payment on the POS machine (3) using said payment code by means of the payment program.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Wong with generating a single use number unique to the specific date and time of Adiseshann because the process is just as fast and convenient as using a credit card to pay at a merchant POS.  Therefore, the design incentives of speed and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 26 & 36
Adiseshann discloses:
wherein the authenticating further comprises matching a portion of the first set of data elements with a portion of the second set of data elements (para. 0045 & 0046).

Claim 27 & 37
Adiseshann discloses:
the first set of data elements further comprise at least one of a first date of service or purchase, or a first authorization number; and the second set of data elements comprise at least one of a second date of service or purchase, a second authorization number, or the transaction amount (para. 0045 & 0046)

Claim 33 & 43
Adiseshann discloses:
wherein the first and second sets of data elements further include at least one of a vehicle identification number, an equipment/part serial number, a tax ID, a Duns Number, a Supplier ID, an invoice number, a payment reference Number, a voucher number, a business location ID, a model number, an account number, a provider ID, a claim number, or a vendor ID (para. 0047)


Claim 30, 31, 32, 40, 41 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann in view of Wong and in further view of Stone et al. US 2013/0085938 A1, hereafter Stone.
Claim 30 & 40
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Bresnan does not disclose the limitation of further comprising generating, in response to the authenticating, an expiration date and a security code associated with the electronic purchase number. However, Stone, in 0135 discloses “First, an instant virtual credit card is created having a unique credit card number, a card verification code ("CVC") number and an expiration date 901.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Stone with generating a single use number unique to the specific date and time of Adiseshann & Wong to provide a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors (Stone para. 0007).  Therefore, the design incentives of making, tracking and controlling virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner

Claim 31, 32, 41 & 42
Adiseshann & Wong discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Adiseshann & Wong does not disclose the limitation of generating an image of a payment card that comprises the electronic purchase number, and an expiration date and a security code associated with the electronic purchase number and wherein the sending further comprising sending, via the network, the image of the payment card. However, Stone, in Abstract discloses “A method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices, such as smart phones, tablets, computers and so forth. In addition, the method and system allows non-editable virtual credit card images to be created in another name from an administrator's account, which is perfect for employer/employee card creation, and electronically transmitted to an intended recipient. Secure virtual credit account numbers may be sent via email as a card image or SMS text message. An account holder or appointed administrator may establish restrictions on usage of a recipient's, such as an employee's, virtual credit card and the account holder may change those restrictions or disable the virtual credit card at any time from an electronic device, such as a smart phone, tablet, computer and so forth.” Para. 0127 discloses “…Then, the administrator may email an un-editable image of the virtual credit card to the recipient 504, email only the virtual credit card information, such as the card number, card security code and so forth, to the recipient 505, SMS text an un-editable image of the virtual credit card to the recipient 506 or text only the virtual credit card information to the recipient 507. If the recipient is a vendor, then the vendor may charge money to the account holder's line of credit according to the limitations placed on the virtual credit card...” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Stone with generating a single use number unique to the specific date and time of Adiseshann & Wong to provide a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors (Stone para. 0007).  Therefore, the design incentives of making, tracking and controlling virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 29, 34, 38 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann in view of Wong and in further view of Hopkins, III et al. US 8,025,226 B1, hereafter Hopkins.
Claim 29, 34, 38 & 44
Adiseshann & Wong discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Adiseshann & Wong do not disclose the limitation of wherein the first and second authorization numbers further comprise a vehicle identification number and wherein the first and second sets of data elements further include a vehicle identification number. However, Hopkins, in column 12, lines 52-59 discloses “For example, database management module 151 may determine that at least one credit transaction was related to the vehicle 120 by comparing the VIN number 103 of the vehicle identification card stored in a user account maintained by a database to the VIN number 103 of the car 120 identified by the vehicle identification card 100 and the module 151 may generate one or more packets of information including a notification for the user 101.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hopkins with generating a single use number unique to the specific date and time of Adiseshann & Wong to easily and conveniently provide qualifying members purchasing a new vehicle proof of insurance credit card program and receive a credit card that is issued to the VIN number of the purchased vehicle and can thus be used to make purchases and to provide proof of insurance.  Therefore, the design incentives of making, ease and convenience virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-28, 30-38 & 40-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,592,900. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 25-28, 30-38 & 40-44 are generic to all that is recited in claims 1-10 of U.S. Patent No. 10,592,900. That is, claims 1-10 of U.S. Patent No. 10,592,900 falls entirely within the scope of claims 25-28, 30-38 & 40-44 or, in other words, claims 25-28, 30-38 & 40-44 are anticipated by claims 1-10 of U.S. Patent No. 10,592,900.


Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619